United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                          REVISED MARCH 7, 2005
                                                                   November 24, 2004
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                                                                        Clerk


                               No. 04-10189
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                           ALVIN EUGENE JONES,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:03-CR-183-1-A


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Alvin Eugene Jones appeals his conviction and sentence

for aiding and abetting the establishment of a methamphetamine

manufacturing facility, manufacturing methamphetamine, possessing

a firearm during and in furtherance of a drug trafficking crime,

and being a felon in possession of a firearm.

           Jones contends that the district court erred by denying

his   motion   to   suppress.       Because    the   fire    investigator’s


      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
discoveries came during the course of his investigation into the

cause of the fire, the district court did not err.     See Michigan v.

Tyler, 436 U.S. 499, 511 (1978).       Accordingly, the search warrant

issued on the basis of the fire investigator’s observations was not

invalid.   See United States v. Pigrum, 922 F.2d 249, 252 (5th Cir.

1991).

           Jones contends that the district court erred in granting

a for-cause juror challenge.    Jones has not asserted that the jury

was not impartial. See United States v. Gonzalez-Balderas, 11 F.3d
1218, 1222 (5th Cir. 1994).      Further, as the prospective juror

clearly expressed his uncertainty regarding his ability to apply

the law, the district court did not err in granting the challenge.

See United States v. Duncan, 191 F.3d 569, 573 (5th Cir. 1999).

           Jones argues that the district court erred when it

rejected his proffer of evidence of a prior inconsistent statement

made by a government witness.    Jones has alleged neither that the

inconsistent statements were made during the course of the agency

relationship, see FED. R. EVID. 801(d)(2), nor that the inconsistent

statements were uttered while Deeds was acting at the direction of

the Government, cf. Massiah v. United States, 377 U.S. 201, 203-04

(1964).

           Jones contends that the district court erred by denying

his motions for acquittal.      A review of the trial transcript

indicates that there was sufficient evidence offered to support

each element of each of the convictions.         See United States v.

                                   2
Laury, 49 F.3d 145, 151 (5th Cir. 1995); United States v. Izydore,

167 F.3d 213, 219 (5th Cir. 1999).

            Jones contends that the district court erred by denying

his request for relief under U.S.S.G. § 2D1.8(a)(2), by imposing a

six-level    increase       under   U.S.S.G.      §   2D1.1(b)(5)(C),          and    by

sentencing    him   as    an   armed    career     criminal.         Because    Jones

personally participated in the underlying offense and possessed a

dangerous    weapon    in    relation     to    the   underlying      offense,       the

district court did not err in denying a reduction under U.S.S.G.

§ 2d1.8(a)(2).      In light of the children living in Jones’s home,

the proximity of the exposed chemical material to a play area, and

the amount of unsecured chemical materials, the district court did

not   err     in      imposing      the        enhancement     under       U.S.S.G.

§ 2d1.1(b)(5)(C).        Because the jury convicted Jones of possessing

a firearm, a conviction supported by sufficient evidence, the

district    court   did     not   err   in     sentencing    Jones    as   a    career

criminal.    See, e.g., United States v. Myers, 198 F.3d 160, 164

(5th Cir. 1999).

            AFFIRMED.




                                          3